           Case 4:18-cv-00499-KGB Document 30 Filed 09/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JENNIFER BOONE, et al.                                                                PLAINTIFF

v.                                Case No. 4:18-cv-00499 KGB

ANTONIO SOSA d/b/a PEG LEG RESTAURANT                                               DEFENDANT

                                              ORDER

         Plaintiffs Jennifer Boone and Shawnee Freeman filed this action asserting claims under 29

U.S.C. § 216(b) of the Fair Labor Standards Act (“FLSA”) and the Arkansas Minimum Wage Act

(“AMWA”), Arkansas Code Annotated § 11-4-201, et seq. Before the Court is the parties’ joint

motion to approve settlement and dismiss (Dkt. No. 29). The parties now request that the Court

approve the settlement. Attached to the motion as Exhibit A is a stipulation of settlement

agreement and release (“settlement agreement”) (Dkt. No. 29-1, Exhibit A).

         Settlement agreements resolving FLSA claims are typically subject to court approval. See

Dillworth v. Case Farms Processing, Inc., 2010 WL 776933 at *2 (N.D. Ohio Mar. 8, 2010) (citing

29 U.S.C. §216(b)). Before approving a settlement, the Court must ensure that the parties are not

negotiating around the FLSA’s requirements and that the settlement represents a fair and

reasonable resolution of a bona fide dispute. See id. at *5; see also Int’l Union, United Auto.,

Aerospace, & Agric. Implement Workers of Am. V. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir.

2007).

         The Eighth Circuit Court of Appeals has not directly addressed the factors to be considered

in deciding motions for approval of FLSA settlements. However, other courts have scrutinized

such settlements for fairness in two steps:

         First, the court should consider whether the compromise is fair and reasonable to
         the employee (factors ‘internal’ to the compromise). If the compromise is
         Case 4:18-cv-00499-KGB Document 30 Filed 09/15/21 Page 2 of 2




       reasonable to the employee, the court should inquire whether the compromise
       otherwise impermissibly frustrates implementation of the FLSA (factors ‘external’
       to the compromise). The court should approve the compromise only if the
       compromise is reasonable to the employee and furthers implementation of the
       FLSA in the workplace.

Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla. 2010).

       In their joint motion, the parties address the award of reasonable attorneys’ fees and costs

to prevailing plaintiffs. 29 U.S.C. § 216(b). The parties represent that: “The attorneys’ fees agreed

upon by the parties were negotiated at arms’ length separately, and without regard to Plaintiffs’

claims.” (Dkt. No. 29, at 3). The Court observes that the settlement agreement includes provisions

addressing attorneys’ fees including amounts; no party before the Court objects to the agreement.

See Barbee v. Big River Steel, LLC, 927 F.3d 1024 (8th Cir. 2019).

       Having reviewed the settlement agreement, the Court determines that the settlement

agreement both provides plaintiffs a reasonable recovery and furthers the implementation of the

FLSA in the workplace. Therefore, the Court grants the joint motion to approve settlement and

dismiss (Dkt. No. 29), and the Court approves the settlement agreement (Dkt. No. 29-1).

       The action is dismissed with prejudice and without costs to any party, except to the extent

otherwise expressly provided in the agreement. The Court retains exclusive jurisdiction over the

performance and enforcement of the settlement agreement and this Order.

       It is so ordered this the 15th day of September, 2021.



                                                      _________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 2
